Opinion filed August 16,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00224-CR
                                                    __________
 
                                      JACOB
GARCIA, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 42nd District Court
 
                                                            Taylor
County, Texas
 
                                                   Trial
Court Cause No. 23,558-A
 

 
                                            M
E M O R A N D U M   O P I N I O N
            Jacob
Garcia has filed a pro se notice of appeal from the trial court’s order denying
Garcia’s motion to dismiss the indictment on speedy trial grounds.  In denying
Garcia’s motion, the trial court noted that appellant “is currently
incarcerated in the Federal Bureau of Prisons Canaan unit.”  We dismiss the
appeal.
            We
wrote Garcia on July 26, 2012, and informed him that it did not appear that there
had been a final, appealable order entered in this case.  We requested that Garcia
respond in writing on or before August 10, 2012, and show grounds to continue
this appeal.  Garcia has filed a response, but he has not shown grounds to
continue.  An intermediate court of appeals is not vested with jurisdiction to
consider an appeal from an order denying a motion to quash an indictment.  For
a review of such a ruling, “there must be a conviction and appeal.”  Ex
parte Jones, 449 S.W.2d 59, 60 (Tex. Crim. App. 1970); see United States
v. MacDonald, 435 U.S. 850 (1978) (holding that a defendant may not, before
trial, appeal a federal district court’s order denying a motion to dismiss an
indictment because of the violation of the right to a speedy trial); Ex
parte Doster, 303 S.W.3d 720 (Tex. Crim. App. 2010); Ex parte Gasperson,
No. 06-08-00113-CR, 2008 WL 5076826, at *1 (Tex. App.—Texarkana Nov. 26, 2008,
no pet.) (mem. op., not designated for publication).  A pretrial motion to
dismiss and a post-conviction appeal of the denial of that motion are the
proper avenues to assert the denial of a right to a speedy trial.  Ex parte
Burgett, 850 S.W.2d 267, 269 (Tex. App.—Fort Worth 1993, no writ).  Because
the order from which Garcia appeals is an interlocutory order from which no
appeal may be taken until after conviction, we have no jurisdiction to
entertain his appeal.
            The
appeal is dismissed for want of jurisdiction.
 
            
                                                                                                PER
CURIAM
 
August 16, 2012
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.